— In an action, inter alia, to recover damages for breach of contract, the defendant *615appeals from an order of the Supreme Court, Queens County (Levine, J.), dated December 2, 2002, which denied its motion for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]; Joseph v Rubenstein Jewelry Mfg. Co., 18 AD3d 615 [2005] [decided herewith]). Cozier, J.P., Ritter, Luciano and Lifson, JJ., concur.